—Order of disposition, Family Court, Bronx County (Ruth Zuckerman, J.), entered on or about April 16, 1999, terminating respondent’s parental rights to the subject child upon a finding of permanent neglect, and committing the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that respondent failed to complete any of the numerous drug treatment programs to which she was referred by petitioner, and, indeed, continued to use drugs during the entire course of the proceeding (see, Matter of Natajha Starr M., 204 AD2d 232, lv denied 84 NY2d 806; Matter of Gina I., 270 AD2d 21, lv denied 95 NY2d 756). The finding that it is in the child’s best interests to be adopted by his foster mother is supported by a preponderance of the evidence, including respondent’s inability to overcome her drug addiction and a caseworker’s testimony describing the positive environment of the foster mother’s home, where the now eight-year-old child has continuously lived virtually since birth (see, Matter of Natajha Starr M., id.; Matter of Gina I., id.). Concur—Nardelli, J.P., Saxe, Ellerin, Wallach and Lerner, JJ.